19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginal Dwight THOMAS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-2372.
United States Court of Appeals, Sixth Circuit.
March 25, 1994.

Before:  MARTIN, RYAN, and SUHRHEINRICH, Circuit Judges.

ORDER

1
Reginal Dwight Thomas, a pro se federal prisoner, appeals a district court order denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Thomas pleaded guilty on October 2, 1990, to one count of conspiracy to possess with intent to distribute and to distribute cocaine, cocaine base, and marijuana.  He was sentenced on March 7, 1991, to 144 months in prison and three years of supervised release.  A panel of this court affirmed Thomas's conviction and sentence in an unpublished opinion.  United States v. Thomas, No. 91-1328 (6th Cir.  Dec. 13, 1991) (per curiam).  Thomas's subsequent motion for modification of sentence, brought under 18 U.S.C. Sec. 3582(c)(2), was denied by the district court in an opinion and order filed on April 5, 1993.


3
Accordingly, the district court's order, filed on September 29, 1993, is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.